FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 12, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                  TENTH CIRCUIT


 DANNY MERLE BOUZIDEN,

          Petitioner-Appellant,

 v.
                                                        No. 11-6063
                                                (D.C. No. 5:10-CV-01140-M)
 MIKE ADDISON, Warden,
                                                       (W.D. Okla.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.




      In January 2008, Danny Merle Bouziden pleaded no contest to multiple

counts of child sexual abuse, one count of domestic abuse, and several counts of

possession of child pornography. He was sentenced to life imprisonment on each

count of child sexual abuse, one year of imprisonment for domestic abuse, and 20

years in prison for each count of possession. Mr. Bouziden timely filed a motion

to withdraw his plea and, when the motion was denied, he sought relief under



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Oklahoma’s state post-conviction procedures. After that avenue proved

unsuccessful, Mr. Bouziden eventually filed a petition for relief under 28 U.S.C.

§ 2254 in the federal district court. Considering the effect of statutory tolling and

Mr. Bouziden’s arguments for equitable tolling, the district court dismissed the

petition as time-barred under 28 U.S.C. § 2244(d)(1) and declined to issue a

certificate of appealability (“COA”). Now in this court, Mr. Bouziden renews his

request for a COA.

      When the district court dismisses a § 2254 petition on procedural grounds,

as it did here, we may issue a COA only if “jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). After reviewing the entire record in this

case, we conclude that no reasonable jurist would debate the district court’s

holding that Mr. Bouziden’s petition is time-barred, and for substantially the same

reasons given by the district court. Accordingly, Mr. Bouziden’s application for a

COA and his motion to proceed in forma pauperis are denied and this appeal is

dismissed.



                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-